DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 20170264402) (hereinafter Papasakellariou) in view of Ly et al. (US 20190053071) (hereinafter Ly).

    PNG
    media_image1.png
    366
    595
    media_image1.png
    Greyscale

	Regarding claims 16, 23 and 30:
As shown in figures 1-14, Papasakellariou discloses a user equipment (UE) (116 in figures 1 and 3A) for transmitting a Reference Signal (RS) (see figure 12), the UE comprising: 
at least one transceiver (310 in figure 3A); 
at least one processor (340 in figure 3A); and 
at least one computer memory (360 in figure 3A) operably connectable to the at least one processor (340 in figure 3A) and storing instructions (361-362 in figure 3A) that, when executed by the at least one processor, perform operations (par 0056) comprising: 
receiving, via the at least one transceiver (310 in figure 3A), information related to a downlink signal transmitted from a neighbor cell (see 1250 in figure 12) (figure 12 shows that eNB (eNB interpreted to be a neighbor cell) configures and transmits SRS triggering parameters (which includes transmission power for SRS.  See par 0158) downlink control information (DCI), which is received by the UE); 
receiving (1250 in figure 12), from the neighbor cell (eNB in figure 12) via the at least one transceiver (310 in figure 3A), the downlink signal (see steps 1250-1270 in figure 12); 
determining a transmission power of the RS based on the downlink signal and the information (see equation 1, par 0094-0106); and 
transmitting (1280 in figure 12), via the at least one transceiver (310 in figure 3A), the RS based on the transmission power (abstract, par 0160-0162).

However, Ly in the same field of endeavor teaches for positioning in wireless communication system (abstract).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use positioning reference signal as taught by Ly to modify the reference signal of Papasakellariou in order to provide positioning support for services of a wireless communications system (e.g., emergency services) (par 0005) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 17 and 24:
Papasakellariou further discloses wherein the RS is associated with the downlink signal (see block 1210 in figure 12, par 0026).  

Regarding claims 18 and 25:
Papasakellariou further discloses wherein the information is received via Radio Resource Control (RRC) signaling (par 0087).  

Regarding claims 19 and 26:
Papasakellariou discloses all of the subject matter as described above except for specifically teaching wherein the RS is transmitted based on a same spatial domain with the downlink signal.
(spatial multiplexing interpreted to be spatial domain) with the downlink signal (par 0069-0070).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use spatial domain as taught by Ly to modify the system of Papasakellariou in order to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 20 and 27:
Papasakellariou further discloses wherein the information and the downlink signal is used for calculate a value related to path-loss (see PLc variable in the equation in claim 7).  

Regarding claims 21 and 28:
Papasakellariou discloses all of the subject matter as described above except for specifically teaching wherein the downlink signal is at least one of Downlink Positioning Reference Signal (DL-PRS) and Synchronization Signal Block (SSB).
However, Ly in the same field of endeavor teaches wherein the downlink signal is at least one of Downlink Positioning Reference Signal (DL-PRS) (in par 0005, Ly teaches “Downlink-based positioning, also known as UE-based positioning, may include a base station sending a PRS in the downlink to support the positioning procedures”) and Synchronization Signal Block (SSB).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use spatial domain as taught by Ly to modify the system of Papasakellariou in order to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers (par 0069) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 22 and 29:
Papasakellariou further discloses wherein the UE is communicable with at least one of a UE (115 in figure 1) other than the UE (116 in figure 1), a network, a base station (BS) (see 102 in figure 1), or an autonomous driving vehicle.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631